Title: From Thomas Jefferson to Richard Stockton, 12 December 1790
From: Jefferson, Thomas
To: Stockton, Richard



Sir
Philadelphia Dec. 12. 1790.

I am much obliged by your attention in procuring a set of the laws of New Jersey. Your letter of yesterday, not being handed to me till this morning, and no body being in the Treasury offices on Sunday, I cannot procure you the necessary order for the money till tomorrow. It shall be done as early in the day as the attendance of the officers of the treasury and their forms will admit. As soon as obtained I will send it to No. 83. Walnut street, where you will recieve it yourself if there, or leave orders with some one if you shall be gone.
The volumes you have been so good as to purchase will be received at any time you please by Mr. Henry Remsen, chief clerk at my office on Market street near 8th. on the North side.—I have the honour to be with great respect Sir Your most obedient and most humble servant,

Th: Jefferson

